                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL F. BECKETT,                                  )     Case No: 1:19-cv-02607
                                                     )
                   Plaintiff,                        )     Hon. Harry D. Leinenweber
                                                     )
       v.                                            )
                                                     )
ALLY FINANCIAL INC., ET AL.,                         )
                                                     )
                   Defendants.                       )

       UNOPPOSED MOTION FOR ENTRY OF AN ORDER EXTENDING TIME
           FOR WELLS FARGO BANK, N.A. TO ANSWER, MOVE, OR
                  OTHERWISE RESPOND TO COMPLAINT

       Defendant Wells Fargo Bank, N.A. d/b/a Wells Fargo Home Mortgage, Inc. (“Wells

Fargo”), by its counsel, hereby moves for entry of an Order extending the time by which Wells

Fargo must answer, move, or otherwise respond to Plaintiff’s Complaint. In support of this

unopposed motion, Wells Fargo states as follows:

       1.      Plaintiff filed her Complaint on April 17, 2019. (Dkt. 1).

       2.      Wells Fargo is currently required to answer or otherwise respond to the Complaint

by June 14, 2019, having previously been given an extension of time to respond to the Complaint

to facilitate settlement discussions. (Dkt. 29, 30, 34).

       3.      The parties remain engaged in good-faith settlement discussions and require

additional time to attempt to resolve this matter without requiring judicial intervention.

       4.      Wells Fargo respectfully requests that this Court grant Wells Fargo a 14-day

extension of time, up to and including June 28, 2019, to answer, move, or otherwise plead in

response to Plaintiff’s Complaint.
       5.      Counsel for Wells Fargo communicated with Plaintiff’s counsel regarding the

requested extension. Plaintiff’s counsel confirmed that Plaintiff does not oppose Wells Fargo’s

extension request.

       6.      This is Wells Fargo’s second request for an extension of time. The extension is

not sought for the purpose of delay or harassment. No party will be prejudiced by the allowance

of the requested extension.

       WHEREFORE, Defendant Wells Fargo Bank, N.A., respectfully requests that the Court

enter an order extending the time for Defendant to answer, move, or otherwise respond to

Plaintiff’s Complaint up to and including June 28, 2019.



Dated: June 14, 2019                               Respectfully submitted,

                                                   /s/ Michael Bornhorst
                                                   Lucia Nale
                                                   Michael H. Bornhorst
                                                   Jerel Dawson
                                                   Kristin J. Steinkamp
                                                   MAYER BROWN LLP
                                                   71 South Wacker Drive
                                                   Chicago, Illinois 60606
                                                   (312) 782-0600 (tel)
                                                   (312) 701-7711 (fax)
                                                   lnale@mayerbrown.com
                                                   mbornhorst@mayerbrown.com
                                                   jsnapper@mayerbrown.com
                                                   ksteinkamp@mayerbrown.com

                                                   Counsel for Defendant Wells Fargo Bank, N.A.




                                               2
                               CERTIFICATE OF SERVICE

       I, Michael Bornhorst, an attorney, hereby certify that on June 14, 2019, I caused a true
and correct copy of the foregoing to be filed and served electronically via the court’s CM/ECF
system.


                                                   __/s/ Michael Bornhorst____________
                                                   Michael Bornhorst
                                                   MAYER BROWN LLP
                                                   71 South Wacker Drive
                                                   Chicago, Illinois 60606
                                                   Phone: (312) 782-0600
                                                   Fax: (312) 701-7711
                                                   E-mail: mbornhorst@mayerbrown.com




                                              3
